DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2018/0166647).

Regarding Claims 1-3, 9-19, Shin teaches a material represented by EN-145 (pg 23):

    PNG
    media_image1.png
    298
    439
    media_image1.png
    Greyscale

EN-145 reads on applicants’  Formula 1 wherein a1 and a2 =0; A1 is a phenyl group; A3 is Formula 2 a3 = 2; X2 and X3 = N; X1 = CH; Ar1 and Ar2 = phenyl, R10 and R20 = H. A2 is out of scope. To treat the A2 substituent, the office relies on generic CF 1 (pg 3) from which EN-145 was derived:


    PNG
    media_image2.png
    782
    409
    media_image2.png
    Greyscale

The office notes the R2 of generic CF1 corresponds to applicants’ A2. A2 is defined by a finite set of options which as viewed as functionally equivalent and readily exchangeable. R2 encompasses H, alkyl and aryl groups. One can envisage a slight modifications  EN-145 by replacing R1 as H with R2 (applicants’ A2) as an alkyl or aryl group wherein said derivative reads on applicants’ Formula 1.
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic CF1 by selecting various functional equivalent R2 (applicants’ A2) substituent options which would have included the above variant which reads on the instant limitations, absent unexpected results (per claim 9).
	Shin teaches an OLED comprising between a first electrode 110 and a second electrode 120 facing each other a hole injection layer 141 interposed between the first electrode 110 and the first light emitting material layer 144, a first hole transport layer 142 interposed between the hole injection layer 141 and the first light emitting material layer 144, and a first electron transport layer (lower electron transport layer) 146 interposed between the first light emitting material layer 144 and the charge generation layer 160 (paragraphs 83-85). En-145 can be used in the electron transport layer (paragraph 80) (per claims 1-3).
A1 is a phenyl group; A3 is Formula 2; A2 as an alkyl or aryl group (per claim 10)
and alkyl ( C1 to C20) or aryl group (C5 to C60) viewed as inclusive of Methyl and Phenyl (paragraph 13)  (per claim 11)
L1, L2, L10 and L20; a1, a2a10, and a20 = 0 (per claims 12 and 17)
L3 = 4-3 (per claim 13)
Ar1 and Ar2 = phenyl, 5-1 (per claims 14-15)
R10 and R20 corresponds to Shin’s R1, R3-R6 and L1 as a substituted phenylene inclusive of alkyl and aryl groups (paragraph 38) (per claim 16).
Modified EN-145 reads on applicants’ Formula 11-1 wherein a1 and a2 = 0; a3 =3; L3 = phenylene; Ar1 and Ar2 = phenyl; A2 = alkyl or aryl; R11-R15 = H; A3 = phenyl (per claims 18)
Modified EN-145 reads on applicants’ Formula 12-3 wherein L1 and L2 = single bond; Ar1 and Ar2 = phenyl; L31 and L32 = phenylene; A2 = alkyl or aryl; R11-R15 = H; A3 = phenyl (per claims 19)

	
Regarding Claims 5 and 6, Shin teaches the OLED of claim1. Shin teaches the electron transporting layer may be doped with an alkali metal or an alkali earth metal (paragraph 80) (per claim 5). The light emitting material layer contains a host and dopant (paragraph 65) (per claim 6).

Regarding Claim 20, Shin teaches applicants’ Formula 1 via a modification of EN-145, as discussed above.

    PNG
    media_image1.png
    298
    439
    media_image1.png
    Greyscale

En-145 is derived from CF1


    PNG
    media_image3.png
    215
    349
    media_image3.png
    Greyscale

Applicant claims 
    PNG
    media_image4.png
    182
    133
    media_image4.png
    Greyscale
The office notes that a =1 and L1 and L2 = phenylene. The mode of attachment between the parent ring system-L1-L2 is viewed as inclusive of ortho, meta or para. The location of R5 and R6 in CF1 are governed by the location of the L1-L2-Ar2 group.  The location of the L1-L2-Ar2 group (phenylene-phenylene-pyrimidine in EN-145) is shown as variable which includes the location in applicants’ 234 which is also achieve by shifting the phenylene-phenylene-pyrimidine moiety over one carbon-carbon bond. The vacated location is thus occupied by R6 which includes an alkyl group to achieve applicants’ 234.
	Generic CF1 shows various substituent groups which show variable points of attachment to the parent ring system. The selection of a set of locations for said substituent groups resulting in a given premutation as viewed as obvious variants of generic CF1 which is the case detained above showing how CF1 reds on applicants’ 234 as viewed via a medication of EN-145.
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic CF1 by selecting various variable substituents locations which would have included the above variant which reads on the instant limitations, absent unexpected results (per claim 20).

Allowable Subject Matter I
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show the require:
Electron injection layer (per claim 4)
P-dopant and LUMO (per claim 7).

Allowable Subject Matter II
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the apparatus of claim 8. The prior art of record fails to teach, suggest or offer guidance that would render obvious modifying the OLED of Shin with a color conversion layer containing quantum dots.
Claim 8 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786